Title: To James Madison from Richard Bland Lee, 29 October 1788
From: Lee, Richard Bland
To: Madison, James


Dear Sir,
Richmond Octr. 29. 1788
Mr: Turberville informs me he has inclosed to you Mr. Henry’s resolution concerning the calling of another general Convention to propose amendments to the New Government. I fear we shall not be able to defeat the measure altogether. I hope however, we shall be able to modify it, so as to divest it of it’s inflammatory dress—or to postpone it’s operation to such a distant period as to give the poeple of America a fair experiment of the government. This however is but a hope as he is old in parliamentory science and is supported by the prejudice and apprehensions of many members of the assembly. We shall however be able I think to carry what we have very much at heart your election for the Senate, notwithstanding, any opposition to the government—the friends and foes to it appearing sufficiently sensible of the propriety of preferring gentlemen of the first merit and integrity to offices of such importance, without regard to their theoretic opinions on government. Our assembly is weak. Mr. Henry is the only orator we have amon[gs]t us—and the friends to the new government, being all young & inexperienced—form but a feeble band against him. We shall do however what We Can and, will endeavor at all events to give our Country a fair view of the subject. I am in haste, with all the affection I can feel for the highest virtue & patriotism your obe’t huml. sert
Richard Bland Lee
